        Case 6:21-cv-00043-ADA-JCM Document 1-9 Filed 01/18/21 Page 1 of 3




                    DCCC & DSCC MEMORANDUM

To:             Interested Parties
From:           Cheri Bustos, DCCC Chairwoman
                Catherine Cortez Masto, DSCC Chair
Date:           Wednesday, January 8, 2020
Subject:        Democratic Campaign Committees Investing Millions to
                Protect Voting Rights Across Battleground States


The DCCC and DSCC have made an eight-figure investment in a legal strategy
across key battleground states, including Arizona, Florida, Georgia, Michigan, North
Carolina, South Carolina and Texas that will take on Republicans’ decades-long
voter suppression crusade and increase access to the ballot for young people,
communities of color and rural voters. This legal strategy is only more urgent as
Republicans have been emboldened by President Trump’s baseless and disproven
claims of voter fraud.

The DCCC and DSCC – along with the DNC, partner political organizations, state
parties and local stakeholders – are pursuing these challenges to counteract
arbitrary partisan advantage, end obvious voter suppression and expand access to
the ballot. We are encouraged to have already achieved changes to state voting
laws and will continue to tear down barriers to Democratic victory in 2020 and
beyond, and most importantly, to protect the integrity of our Democracy.


The DCCC & DSCC have engaged in three major types
of litigation:
V OT E R R E GI ST R AT I O N

In South Carolina and Texas, the DCCC and DSCC are challenging barriers to voter
registration for students, voters of color and rural voters:

    •   South Carolina’s requirement that prospective voters submit their full Social
        Security number, which requires individuals to risk identity theft in order to
        vote.

    •   Texas’s “wet signature” requirement that severely limits the ability of citizens
        to register to vote, particularly impacting Texans without access to mailing
        facilities, or who require assistance.
        Case 6:21-cv-00043-ADA-JCM Document 1-9 Filed 01/18/21 Page 2 of 3




    •   In Michigan, the DCCC launched a challenge to voter registration laws in
        Michigan that disadvantage college students -- resulting in an agreement
        that Michigan’s Secretary of State will take steps to encourage student voter
        registration.


V OTI N G I S S UE S

The DCCC and DSCC are suing to overturn laws in North Carolina, Georgia, Texas,
and Florida that have erected barriers to voting for targeted Democratic
constituencies including voters of color.

    •   In North Carolina, the committees successfully challenged Republicans’
        decision to eliminate early voting on the final Saturday of the early voting
        period. Within days of filing the suit, the Republican controlled North Carolina
        legislature reversed course and reinstated the early voting day they
        previously eliminated.
            o In 2016, 193,138 voters cast ballots on the final Saturday of early
               voting – making it the busiest day of early voting that year. The North
               Carolinians who vote on this day are disproportionately African-
               American.

    •   In Georgia, the committees are challenging the high rate of rejected ballots–
        a likely result of a lengthy, confusing ballot that scores low on readability. We
        have also targeted Georgia’s signature match process that currently allows
        election officials to throw out ballots for no lawful reason.

    •   In Texas, the committees are challenging the state’s effective ban on mobile
        polling locations by requiring them to remain open for eight hours each day
        and stay open for the same number of days as the main early voting location
        in the county.
            o In Travis County in 2018, more than 28,000 people, or nearly 6
               percent of voters cast their ballots at these mobile early polling sites.
            o   In Dallas County, officials placed mobile polling locations on college
                campuses for two days in 2016 and expanded it to three days in 2018
                due to popular demand.
            o   In Tarrant County, 11,000 votes were cast at early voting sites in
                2018, including at the University of Texas at Arlington and Texas
                Christian University in 2020.
    •   The committees, along with the DNC are also supporting continued litigation
        regarding Florida’s signature matching requirement for vote by mail and
        provisional voters.
       Case 6:21-cv-00043-ADA-JCM Document 1-9 Filed 01/18/21 Page 3 of 3




B ALL OT O RD E R LI T I G AT I O N

In Arizona, Florida, Georgia, Minnesota and Texas, the DCCC and DSCC, along with
the DNC in key instances, have challenged rules that arbitrarily dictate what order
candidates are listed on the ballot. Studies have repeatedly shown that the
candidate or political party consistently listed first has a “primary effect,” increasing
their vote share by as much as 5 percent.

   •   In response to the committees’ litigation in November, a federal judge ruled
       that Florida’s ballot order law was unconstitutional and provided an unfair
       advantage to members of the governor’s party.

   •   In Arizona, the Republican candidate will be listed first in 11 of the state’s 15
       counties, where that 80 percent of the state’s population lives.

   •   In Georgia, the Republican candidates have been and will be listed first on all
       of the state’s ballots. Last election, races up and down the ballot were
       decided by slim margins: the governor was elected by a mere 1.39 percent;
       the Republican candidate for CD-7 was elected by only 0.14 percent.

   •   In Minnesota, the ballot order law would place Democrats last on the ballot,
       below candidates from the Grassroots-Legalize Cannabis Party, the Legal
       Marijuana Now Party, and the Republican Party.

   •   In Texas, the Republican candidates have been and will be listed first on all of
       the state’s ballots.

Bottom Line:
When we expand access to the ballot, it is good for our democracy and it is good
for Democrats. As the cycle moves forward, the DCCC and DSCC will continue to
work with key partners to challenge laws that restrict access to the ballot or create
a partisan disadvantage for Democrats.
